DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallrafen WO 2017/140495 as evidenced by the corresponding USPG Pub. No.: 2019/0186955.
Regarding Claims 1 and 16, Wallrafen teaches a position sensor arrangement and device (seen in figure 1), comprising: 
a magnetic field source for generating a magnetic field having at least two poles (figure 1, 10 has poles 12 and 14); 
a position sensor (figure 1, 30 is a sensor assembly unit) device movably arranged relative to the magnetic field source or vice versa, and comprising: 
at least three magnetic sensors (figure 2, 32, 33, 34, 36, 37, and 38 are magnetically sensitive sensors), including a first sensor (36) and a second sensor (38) and a third sensor (37), each adapted for measuring a respective value of said magnetic field (seen in figure 1); 
the first magnetic sensor having a first axis of maximum sensitivity and configured for providing a first signal (seen in figure 2, in which sensor 36 must have an axis at which sensitivity to the magnetic field is greatest), the second magnetic sensor having a second axis of maximum sensitivity parallel to the first axis and configured for providing a second signal (sensor 38 is the same sensor and is parallel to 36, 
the first, second and third magnetic sensor being arranged such that the second magnetic sensor is located substantially between the first magnetic sensor and the third magnetic sensor (38 is in between sensors 36 and 37), and such that the first, second and third magnetic sensor are arranged on a straight line or at the corners of an imaginary triangle having a height over base ratio in the range from 1% to 45% (the sensors are arranged on a straight line, but also an imaginary triangle could be drawn as shown below in the annotated figure 2; the examiner recommends potentially clarifying the required geometry to overcome the art as the applicant has not specified which point of the sensors are required to create the imaginary triangle that clearly has a height over base ratio that would meet the claimed condition); 
a processing unit (see figure 1, 40 and [0038]) connected to the at least three magnetic sensors for obtaining the first, second and third signal, and configured for determining a position of the position sensor device relative to the magnetic field source based on a ratio of a first pairwise difference and a second pairwise difference (see figure 2 in which the first and second sensors into differential amp 43 creates a first pairwise difference for determining position of the position sensor device, and the third and second sensors into a second differential amp 44 create a second pairwise difference for determining position of the position sensor device); 
the first pairwise difference being a difference of a first pair of two signals selected from said first, second and third signal (see comments above and figure 2); 
and the second pairwise difference signal being a difference of a second pair of two signals selected from said first, second and third signal (see comments above and figure 2); 
the second pair being different from the first pair (see figure 2);
one of the first, second and third signal being used both in the first pair and in the second pair (seen in figure 2 and explained above).  

Annotated Figure 2 of Wallrafen

    PNG
    media_image1.png
    413
    498
    media_image1.png
    Greyscale


Regarding Claim 2, Wallrafen teaches the position sensor arrangement according to claim 1, wherein the first, second and third magnetic sensor are located relative to the magnetic field source in such a way that the second signal is substantially equal to the first signal but phase shifted over a first predefined offset, and such that the third signal is substantially equal to the second signal but phase shifted over a second predefined offset (sensors 36, 37, and 38, are the same model of sensor and are spaced the same distance from one another, thus causing an equal, but offset phase shifted output signal for each sensor from one the other).  
Regarding Claim 3, Wallrafen teaches the position sensor arrangement according to claim 2, wherein the first predefined offset is substantially equal to the second predefined offset (sensors 36, 37, and 38, are the same model of sensor and are spaced the same distance from one another, thus causing an equal, but offset phase shifted output signal for each sensor from one the other).  
Regarding Claim 11, Wallrafen teaches the position sensor arrangement according to claim 1, wherein the magnetic sensors are horizontal Hall elements, or wherein the magnetic sensors are vertical Hall elements (disclosed in [0023]).  
Regarding Claim 17, Wallrafen teaches a method of determining a position of a position sensor device according to claim 16, movable relative to a magnetic field source having at least two poles, the method comprising the steps of: a) measuring a first, second and a third value of said magnetic field by means of the first, second and third sensor respectively (see figure 2, elements 43-44 and 46, and [0041]-[0052]); b) calculating a first pairwise difference as a difference between a first pair of two signals selected from said first, second and third value (see figure 2, elements 43-44 and 46, and [0041]-[0051]); and calculating a second pairwise difference signal as a difference between a second pair of two signals selected from said first, second and third value (see figure 2, elements 43-44 and 46, and [0041]-[0051]); the second pair being different from the first pair (see figure 2, elements 41-46 and [0041]-[0051], which discusses the differences between the output signals and resultant waveforms at each amplifier 43-44 and 46, as well as the other side, 41-42 and 45); one of the first, second and third signal being used both in the first pair and the second pair (seen in figure 2); c) calculating a ratio between the first difference and the second difference (see figure 2, elements 41-46 and [0041]-[0052]); d) determining the position based on said ratio (see figure 2, elements 41-46 and [0041]-[0051], which discusses the differences between the output signals and resultant waveforms at each amplifier 43-44 and 46, as well as the other side, 41-42 and 45; specifically see [0051] which comes to this conclusion that unit 48 determines the position of the sensors based on the differential and additive outputs of the amplifiers 41-46).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubinski US Pat No.: US 5,861,747 in view of Heberle USPG Pub. No.: US 2013/0099777.
Regarding Claims 1 and 16, Kubinski teaches a position sensor arrangement and device (seen in figure 3b), comprising: 
a magnetic field source for generating a magnetic field having at least two poles (see figure 3, Magnet M , and col.3, lns.27-29); 
a position sensor (col.2, ln.25, figure 3 cylinder C) device movably arranged relative to the magnetic field source or vice versa, and comprising: 
at least three magnetic sensors (figures 3, 5A-5D, and 6A-6B show the 4 magnetoresistive sensors MR1-MR4), including a first sensor and a second sensor and a third sensor, each adapted for measuring a respective value of said magnetic field (seen in figures 3, 5A-5D, and 6A-6B; Each of the magnetoresistive elements MR1, MR2, MR3 and MR4 is responsive to a magnetic field applied to it, and outputs a resistance value. All four magnetoresistive sensors are made from the same GMR material. Their material and structure are chosen such that they exhibit magnetoresistive properties similar to those shown in Figs. 1 and 2, and col.3, lns.50-55, which implies that all sensors have parallel axes of maximum sensitivity. In case of D1 this corresponds to a magnetic field H perpendicular to the film plane; see Fig. 1 dotted line and see col.2, lns.61 -65); 
the first magnetic sensor having a first axis of maximum sensitivity and configured for providing a first signal (resistance value of MR1), the second magnetic sensor having a second axis of maximum sensitivity parallel to the first axis and configured for providing a second signal (resistance value of MR2), and the third magnetic sensor having a third axis of maximum sensitivity parallel to the first axis and configured for providing a third signal (resistance value of MR3); 
the first, second and third magnetic sensor being arranged such that the second magnetic sensor is located substantially between the first magnetic sensor and the third magnetic sensor (Fig. 3), and such that the first, second and third magnetic sensor are arranged on a straight line or at the corners of an imaginary triangle having a height over base ratio in the range from 1% to 45% (see figure 3 in which the shapes and layout of the 4 magnetoresistive sensors are both in a straight line, but also such an imaginary triangle could be drawn to connect the sensors together such that a height over base ratio could be in the aforementioned range); 
a processing unit (the prior art implicates the use of a processing unit, but does not explicitly discuss such a component; see secondary reference below for evidence) connected to the at least three magnetic sensors for obtaining the first, second and third signal, and configured for determining a position of the position sensor device relative to the magnetic field source based on a ratio of a first pairwise difference and a second pairwise difference (the difference in resistance between the first and third elements, i.e. MR1-MR3 as discussed in col.2, ln.32-36); 
the first pairwise difference being a difference of a first pair of two signals selected from said first, second and third signal (resistance values of MR1, MR2, MR3 and MR4); 
and the second pairwise difference signal being a difference of a second pair of two signals selected from said first, second and third signal (difference in the resistance between the second and fourth elements, i.e. MR2-MR4, as discussed in col.2, lns.34-36); 
the second pair being different from the first pair (the differences MR1-MR3 and MR2-MR4, resemble different pairs of signals selected from the group of MRI, MR2, MR3 and MR4);
one of the first, second and third signal being used both in the first pair and in the second pair (see figures 6A and 6B).  
Although Kubinski suggests calculating the differences between voltages of the magnetoresistive sensors, the reference does not explicitly recite the device, i.e. a processor, which would conduct signal processing with these calculations.  However, Heberle teaches a processor configured to determine a position of the position sensor device relative to the magnetic field source based on a ratio of the pairwise differences (see figure 2, 120 and [0031]-[0024]).   It would have been obvious to one of ordinary skill in the art at the time of filing to have implemented the processor of Heberle to be the device that effectively processes the signals and computations disclosed in Kubinski in order to output a singular output voltage value (such as that taught in figure 2 of Heberle). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallrafen WO 2017/140495 as evidenced by the corresponding USPG Pub. No.: 2019/0186955, as applied above, in view of Moriyama et al. USPG Pub No.: US 2019/0086238.
Regarding Claim 12, Wallrafen teaches the position sensor arrangement according to claim 1, but is silent in explicitly teaching wherein the position sensor arrangement is a linear position sensor arrangement, wherein the magnetic field source is a magnetic structure comprising a plurality of alternating North and South poles arranged equidistantly along an axis of movement; and wherein the position sensor device is adapted for determining a position along said axis.  However, Moriyama teaches wherein the position sensor arrangement is a linear position sensor arrangement (see figure 10, 17A), wherein the magnetic field source is a magnetic structure comprising a plurality of alternating North and South poles arranged equidistantly along an axis of movement (see figure 10, 79A); and wherein the position sensor device is adapted for determining a position along said axis (seen in figure 10).  It would have been obvious from one of ordinary skill in the art at the time of filing to have modified the arrangement of Wallrafen with that of Moriyama in order to obtain a sine wave for signal processing from the alternating poles linear position detection (discussed in Moriyama [0014]).
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallrafen WO 2017/140495 as evidenced by the corresponding USPG Pub. No.: 2019/0186955, as applied above, in view of Marauska et al. USPG Pub No.: US 2019/0383644.
Regarding Claim 13, Wallrafen teaches the position sensor arrangement according to claim 1, but is silent in explicitly teaching wherein the position sensor arrangement is an angular position sensor arrangement, wherein the magnetic field source is a ring magnet or a disk magnet, rotatable about an axis; and 50/52wherein the position sensor device is adapted for determining an angular position.  However, Moriyama teaches wherein the position sensor arrangement is an angular position sensor arrangement (see figures 2-3, 30 and 32), wherein the magnetic field source is a ring magnet or a disk magnet (see figures 1-3), rotatable about an axis (see figures 1-3); and 50/52wherein the position sensor device is adapted for determining an angular position (see figures 1-3).  It would have been obvious from one of ordinary skill in the art at the time of filing to have modified the arrangement of Wallrafen with that of Marauska because such a configuration has numerous practical applications such as for automobile shaft positioning (see Marauska [0002]). 
Regarding Claim 14, Marauska, as applied above, teaches the position sensor arrangement according to claim 13, wherein the magnetic field source is an axially magnetized two-pole ring magnet (see figure 2, 30), or wherein the magnetic field source is an axially magnetized two-pole disk magnet, or wherein the magnetic field source is a diametrically magnetized two-pole ring magnet, or wherein the magnetic field source is a diametrically magnetized two-pole disk magnet.  
Regarding Claim 15, Marauska, as applied above, teaches the position sensor arrangement according to claim 13, wherein the magnetic field source is an axially magnetized four-pole ring magnet, or wherein the magnetic field source is an axially magnetized four-pole disk magnet (see figure 30, 32).  
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852